Oct. 2d. A pre-existing right to pass over land conveyed t; take water il-om a spring in it, is a breach of the covenant against incumbrances. Harlow v. Thomas, 15 Pick. 68; Mitchell v. Warner, 5 Connect. R. 497. So is the existence of a public highway. Kellogg v. Ingersoll, 2 Mass. R. 97 ; Hubbard v Norton, 10 Connect R. 431; Pritchard v. Atkinson, 3 N. Hampsh. R. 335. And evidence is not admissible to show that the grantee knew of the existence of the easement. Harlow v. Thomas, 15 Pick. 68; Hubbard v Norton, 10 Connect. R. 431. See Townsend v. Weld, 8 Mass. R. 146